Citation Nr: 1532957	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-43 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for left wrist carpal tunnel syndrome, including as secondary to the service-connected right wrist disability. 


REPRESENTATION


Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)





ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1991 to November 1991, and from July 1992 to January 1997. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in Houston, Texas, which denied both an increased rating for a right wrist disability and service connection for a left wrist disability. 

This case was previously before the Board in January 2015, where the Board remanded the issue on appeal to obtain any outstanding treatment records and an addendum opinion.  As the Board must once again remand the remaining issue on appeal for an addendum opinion, the Board need not discuss its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified from San Antonio, Texas, at a December 2014 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for left wrist carpal tunnel syndrome is REMANDED to the Agency of Original Jurisdiction (AOJ). 




REMAND

Service Connection for Left Wrist Carpal Tunnel Syndrome

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is currently diagnosed with left wrist carpal tunnel syndrome.  At the December 2014 Travel Board hearing, the Veteran presented lay evidence of an 
in-service assignment as a typist.  During the hearing, the Veteran described specific symptoms of the left wrist carpal tunnel syndrome, including experiencing tingling and numbness in the left wrist as early as 1993.  See Board hearing transcript at 5.  The Veteran also advanced that the numbness and tingling in the left wrist may be a result of compensating for the service-connected right wrist disability by using the left hand more frequently.  See Board hearing transcript at 4. 

The Veteran received a VA wrist examination in October 2007.  At the conclusion of the examination, the VA examiner opined that the left wrist carpal tunnel syndrome was less likely as not due to the service-connected right wrist disability.  No direct opinion had been requested.  In its January 2015 decision, the Board found the secondary service connection opinion to be inadequate due to the examiner's failure to provide rationale.  Further, no aggravation opinion was provided.  Unfortunately, upon remanding the instant matter for a direct service connection opinion, a new secondary service connection opinion was not requested.  As such, yet another remand is required to obtain an adequate secondary service connection opinion. 

Further, as noted above, the Veteran has advanced that the numbness and tingling in the left wrist began in 1993 during service.  In a March 2015 opinion, a VA examiner opined that the diagnosed left carpal tunnel syndrome was less likely as not related to in-service typing due to the lack of objective evidence in service treatment and post-service records.  It is unclear to the Board whether the examiner considered the Veteran's lay statements of having left wrist disability symptoms since 1993.  As such, on remand an addendum opinion should be provided clarifying that both the Veteran's lay statement and the medical evidence have been considered in rendering the opinion. 

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received both VA and private treatment for the currently diagnosed left wrist disability.  On remand the AOJ should attempt to obtain any outstanding VA and private treatment records concerning the remanded issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide information as to any private medical treatment for a left wrist disability, including carpal tunnel syndrome, not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the Veteran's left wrist, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2. Associate with the record all VA treatment records
pertaining to the treatment of the Veteran's left wrist, not already of record, for the period from December 2012.

3. Return the October 2007 and March 2015 VA
examination reports to the VA examiners who conducted the examinations for addendum opinions.  If the original VA examiners are unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that a left wrist disability, to include carpal tunnel syndrome, is causally or etiologically related to service? In rendering the opinion the VA examiner should address the Veteran's contentions that symptoms began in service. 

   B)  Is it as likely as not (i.e., probability of 50 percent or 
more) that a left wrist disability, to include carpal tunnel syndrome, was caused by the service-connected right wrist disability?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that a left wrist disability, to include left wrist carpal tunnel syndrome, was aggravated by (that is, permanently worsened in severity beyond a normal progression) the service-connected right wrist disability?

In rendering secondary service connection opinions, the VA examiner should address whether favoring the left hand over the right may have caused and/or aggravated a currently diagnosed left wrist disability.  If it is the examiner's opinion that there is aggravation of the currently diagnosed left wrist carpal tunnel syndrome (or any other left wrist disability), he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

4. Then readjudicate the issue of entitlement to service 
connection for left wrist carpal tunnel syndrome, including as secondary to the service-connected right wrist disability, on the merits.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


